TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00077-CR


                                Jeff Harold Gumtow, Appellant

                                                 v.

                                  The State of Texas, Appellee




            FROM THE 428TH DISTRICT COURT OF HAYS COUNTY
  NO. CR-15-0645, THE HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due October 19, 2018. On counsel’s

motions, the time for filing was extended to February 1, 2019. Appellant’s counsel has now filed

a fifth motion, requesting that the Court extend the time for filing appellant’s brief. We grant the

motion for extension of time and order appellant to file a brief no later than February 15, 2019.

No further extension of time will be granted and failure to comply with this order will result in

the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of

Appellate Procedure.

               It is ordered on February 4, 2019.



Before Chief Justice Rose, Justices Kelly and Smith

Do Not Publish